Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1, 2 in the reply filed on 4/6/2021 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/223732.  Claims 1-10 are currently pending in this application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Specification
The disclosure is objected to since paragraph [0034] states that the embodiment in Figs. 3A, 3B, 4 has a side surface shape of the outer peripheral end portion of the reinforcement rib formed into a triangular shape. Even though the shape is more 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (2004/0069093) in view of DUTIL (2011/0300979).

Regarding Claim 1, BERNARD teaches A torsional damper, comprising: a hub (101) having a boss fixed to a crankshaft [0017] and a rim provided on an outer periphery side of the boss and coupling the boss and the rim through a plurality of spokes branched in a radiation direction from the boss; a damper mass (301) connected to the hub through a damper rubber; an inclined shape inclining the plurality of spokes in an axial direction; 

DUTIL teaches and reinforcement portion (534a, 534b, Fig. 6b) provided in the spokes (532a)(532b)(536) in one direction corresponding to a bending vibration to be input among the plurality of spokes (532a)(532b)(536).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torsional damper in BERNARD so it has the spoke and reinforcement configuration in DUTIL as a matter of design choice to create a more rigid torsional damper.

Regarding Claim 2, BERNARD teaches wherein the spoke (DUTIL 532a, 532b, 536) is coupled to the rim at an axial center position of the rim.

Regarding Claim 3, BERNARD teaches wherein the rim has a shape projecting radially inward on an inner peripheral surface, and the spoke (DUTIL 532a, 532b, 536) is coupled to the projection shape.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (2004/0069093) in view of DUTIL (2011/0300979) and further in view of NICHOLS (6,875,113).


NICHOLS teaches wherein the projection shape of the rim configures a damper rubber stopper (20)(26) structure having an arc cross-sectional shape with the damper rubber and the damper mass having a shape (27) projecting radially inward.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torsional damper in BERNARD as modified so it has the rubber stopper structure configuration in NICHOLS as a matter of design choice to help keep the damper and damper mass attached to the rim.


Claims 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (2004/0069093) in view of DUTIL (2011/0300979) and further in view of SHIN (2013/0095964).

Regarding Claims 5, 7, 9, BERNARD does not teach wherein the hub concentrically has a tubular jig catcher for engaging a whirl-stop jig, and the reinforcement portion has a rib shape connecting an inner periphery of the rim and an outer peripheral surface of the jig catcher.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torsional damper in BERNARD as modified so it has the jig catcher in SHIN as a matter of design choice to help tighten down the fasteners holding the damper pulley to the crankshaft.


Allowable Subject Matter
Claims 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the jig catcher has a polygonal-shaped outer peripheral surface, and the reinforcement portion of the rib shape is coupled to a corner of the jig catcher in Claims 6, 8, and 10.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654